DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims

This office action is responsive to claims filed on October 9, 2020.
Examiner’s Amendment herein incorporates the subject matter of claims 21-23 into claim 20, and cancels claims 21-23 and 30-39.  
Claims 20 and 24-29 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Taryn Elliott on January 14, 2021.

The application has been amended as follows: 

(Claim 20)    -- A method for depositing one or more banknotes into a bag, the method comprising:

expanding the bag into an open configuration during a filling operation by reducing an air pressure within the chamber around the bag;
clamping a free end of the bag against the chamber during the filling operation by rotating one or more flaps into a first position;
receiving the one or more banknotes into the bag through the free end of the bag during the filling operation;
releasing the free end of the bag from the chamber following the filling operation by rotating the one or more flaps from the first position into a second position; and 
sealing the bag in a sealing operation after release of the free end of the bag from the chamber[[.]];
wherein the one or more flaps are automatically rotated into the second position in connection with a movement of one or more sealing arms, the one or more sealing arms configured to engage the bag in connection with the sealing operation. --

(Claims 21-23) -- Cancelled. -- 

(Claim 24)    The method of claim  20, wherein the sealing operation includes closing the free end of the bag through welding.

(Claim 25)    The method of claim  20, wherein the bag is expanded using an extractor.

(Claim 27)    The method of claim  20, wherein the chamber forms part of at least one of a deposit safe, a cash dispenser, a note sorter, or a note counter.

(Claim 28)    The method of claim  20, wherein the one or more banknotes are received into the bag under gravity.

(Claim 29)    The method of claim  20, wherein the open configuration of the bag includes a rectangular cross section and a flat base.

(Claims 30-39) -- Cancelled. -- 

Allowable Subject Matter
Claims 20 and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record in this application fails to disclose either singly or in combination the claimed method of claim 20 for depositing one or more banknotes into a bag, the method comprising:
wherein the one or more flaps are automatically rotated into the second position in connection with a movement of one or more sealing arms, the one or more sealing arms configured to engage the bag in connection with the sealing operation.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRAACHI M. PATHAK whose telephone number is (571)272-8005.  The examiner can normally be reached on Monday & Tuesday 8:30 am-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Praachi M Pathak/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

January 19, 2021